Mr.-Justice McGowan,
dissenting. E. W. Geiger, together with his sureties, Samuel Gardner and J. M. Tlireewits, executed a sealed note to Jacob Geiger and A. W. Geiger, as administrators, for $1,583.53, which was due February 3, 1860, with interest from date, and payable annually. On this note there were endorsed receipts of payments as follows: February 3, 1861, interest to date; February 3, 1862, interest to date; June 29, 1863, interest to date, and $583.53 on the principal; March 3 (really April 27), 1865, interest to June 29, 1865. It seems, therefore, that on April 27, 1865, the “annual” interest for two years — from June 29, 1863, to June 29, 1865, was received. At the time the money ivas received the two years had not actually expired by two months, as-to which two months, May and June of 1865, the interest was received in advance; and it is now contended that such receipt of the interest alone must be construed into a contract on the part of the creditor not to sue during those two months, which, although in no way injurious to the sureties, discharged them and absolutely absolved them from all obligation to pay the note. In this I cannot concur for several reasons.
First. It is well settled that mere indulgence will not release the surety. In order to have that effect there must be a valid agreement for indulgence between the creditor and the principal debtor, obligatory on the creditor. Witte v. Wolfe, 16 S. U., 274, citing Parnell v. Price, 3 Rich., 121, and other cases. I *597think no such contract was shown in this case, either expressly or by proper implication. The mere receipt of the interest in advance was surely not a contract to forbear suing, even for the two months covered by the interest received. To constitute a contract intention is necessary, and it is not claimed that there was any such express contract; but it is said that there was such implied contract — that the receipt óf the interest necessarily showed that there was such a contract. It seems to me that in no sense could that be more than evidence tending to prove such a contract, and evidence only through a process of reasoning which probably was not in the minds of the parties, viz., that as the receipt of interest in advance prevents suit for the period covered by it, therefore he who takes it presumably intended to make such a contract.
It strikes me, when we consider the very serious consequences of absolving sureties from their solemn contract, that this whole view is strained; manufacturing a contract, which is matter ef intention, by a process of logic that most probably never entered the heads of the parties assumed to have made it. But assuming that it was evidence bearing upon the question of contract, it certainly could not be more than prima facie evidence and rebut-table by other evidence. The parties might assuredly, by express declaration, negative the inference of such a contract, and why may it not-be negatived by other proof as strong as an express declaration ? The rule, in reason, cannot be stronger than as stated by Mr. Brandt: “The general rule is that the reception of interest on a note is prima facie evidence of a binding contract to forbear and delay the time of payment, and no suit can be maintained against the maker during the period for which interest has been paid, unless the right to sue has been reserved by the agreement of the parties. The payment of the interest in advance is not of itself a contract to delay, but is evidence of such a contract; and while this evidence may be rebutted, yet, in the absence of any rebutting evidence, it becomes conclusive.” Brandt Sur., § 305, and authorities.
Second. The Circuit Judge held that “there is other evidence in this case, and the facts and circumstances of the case rebut the idea that there was any contract to give further time. I there*598fore, upon full consideration of all the evidence in this case, am clearly of opinion, and conclude as matter of fact, that there was no such contract. It follows as a conclusion of law that Samuel Gardner, the surety, has not been discharged, and is still bound.” In this finding I entirely concur. In brief, the facts were as follows: In April, 1865, the war was in its last agonies. Everything was in utter confusion. The courts were disorganized, and there was actually on the statute book a stay law, forbidding the service of any process for the collection of debts. This very note, along with other papers, was lying buried in order to escape robbery, and was therefore not in the possession of the creditor. But the debtor, E. W. Geiger, like most debtors at that time, was anxious to pay his debt in worthless Confederate currency. He did not go himself to see his creditor, "Jacob Geiger, but he sent by one “Honald a roll of Confederate money to pay the debt.” Jacob Geiger said that “he would take the interest, but he had no use for the balance, and to carry it back to Edward” (E. W. Geiger).
The note was not before them to ascertain precisely what ■interest was due, but knowing that it was payable “annually,” he consented to take $140, and at the same time he wrote to his cousin as follows: “Before the Yankees came here, I sent the notes and bonds off that was in my possession, including your note, and as soon as I receive the notes again I will give you credit on your note for the amount which I received to-day from Mr. David Honald, which was o'ne hundred and forty dollars. If you stand in need of this money which you sent to-day, send back for it, as I could do without it,” &c. It does not appear when the note was brought back from its place of hiding, or the exact time of entering the last receipt on it, but it was probably some time aftenvards (possibly after June 29), as it was made by mistake as being received on March 3, instead of April 27, 1865.
These were the circumstances under which the worthless Confederate money was shoved upon the creditor in payment of the interest, and it seems to me that the imagination can hardly conceive of any stronger to negative the idea of a contract not to sue until after June 29, 1865. How can we presume that the creditor by receiving the interest promised not to do what was *599already forbidden by the law as it stood upon the statute book, and which from the absence of courts was simply impossible ? Even if such contract necessarily arose by implication, it is at least doubtful whether the worthless article received as money could constitute a good and sufficient consideration to make it obligatory. See Cornwell v. Holly, 5 Rich., 47, as to usury.
Third. But has this court the right to review and reverse the finding of the Circuit Judge upon a question of fact? We certainly would not have any such right if the case were a simple action at law to recover the note, which it really was in substance. It is true that the surety. Gardner, being dead, the proceeding was thrown into the form of an action to marshal the asse^ of his estate, which is equitable in its nature. I cannot, however, see clearly how this accidental circumstance should change the nature of every issue that may arise in the case, such as the alleged payment or discharge of a note presented. I am inclined to think that when such issue arose, the parties, notwithstanding the form of the proceeding, had a right to the finding of a jury. “When the trial is before a jury, this court in no case has the authority to re,view questions of fact.” Wait Anno. Code, 662; Parker v. Jarvis, 3 Keyes, 271. Where such a question, by the consent of parties, is decided by a judge, his decision should stand as a special verdict. The nature of the issues are not always determined by the form of the proceeding. See Johnson v. Clarke, 15 S. C., 80.
But passing this, and assuming that the issue was one really “in chancery,” I am not able to see that instead of an issue of fact it was one of- law. Whether the other proof and circumstances are sufficient to overthrow a prima faaie case, is surely a question of fact. Judge Wallace so considered and decided in this case, and it seems to me that his decision should stand. “Where the testimony is conflicting, and the Circuit Judge has, upon weighing it, reached a conclusion which can be supported by the testimony, we will not interfere, although there may be other testimony in the case pointing to a different conclusion. We are not to substitute our judgment for that of the Circuit Judge as to the comparative weight of the testimony. It is only where there is no testimony to support his conclusion, or where *600manifest error is proven, that this court will undertake to overrule a finding of fact by a Circuit Judge.” Gravy v. Burnett, 16 S. C., 633.
In the view that the Circuit Judge was right both as to the law and the facts, his judgment should be affirmed.
Judgment reversed.